Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Inconnectionwith the Annual Report of Atlas Mining Company on Form 10-KSB for the period endingDecember 31, 2006 as filed with the Securities and ExchangeCommissionon the datehereof,I, William Jacobson,ChiefExecutive Officer and Chief Financial Officer of the Company,certify, pursuant to 18 U.S.C.ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:April 13, 2007/S/ William Jacobson William Jacobson, Chief Executive Officer and Chief Financial Officer
